Hoar, J.
The defendants were convicted of doing work, labor and business on the Lord’s day, the same not being works of necessity or charity, in violation of Gen. Sts. c. 84, § 1; and several exceptions were taken at the trial.
1. The first ground of exception is, that they could not be jointly convicted, the offence being in its nature a distinct offence in each. We are of opinion that this objection cannot prevail. The act which the statute makes an offence, and which is prohibited as a disturbance of the quiet of the Lord’s day, and from its evil effect and example, is one which may be in its nature, and appeared upon the proof to be in this case, a joint act. It is more analogous to the creating or maintaining of a public nuisance than to the case of perjury or blasphemy, which is necessarily the separate act of a single person.
2. We can have no doubt that the complaint is sufficient without other negative averments. If the defendants could show that the proviso in the ninth section applied to them, they could avail themselves of it in defence. Commonwealth v. Trickey, 13 Allen, 559.
3. The more important question is upon the last exception, whether there was sufficient evidence to go to the jury that the work in which the defendants engaged on the Lord’s day was a work of necessity or charity. The work was gathering and carrying away sea-weed from a beach, on which the tide had deposited it, and from which the next tide might sweep it away. The supposed necessity arises from the fact that the sea-weed was valuable, and that, if not then secured, it might be lost.
It is not easy to give a precise role for cases of this kind, some of which come very near the line. The definition which has been given of the phrase “ works of necessity or charity,” that “ it comprehends all acts which it is morally fit and proper should be done on the Sabbath,” may itself require some explanation.
To save life, or prevent or relieve suffering, and this in the case of animals as well as men; to prepare needful food for man and beast; to save property, as in the case of fire, flood, or *410tempest, or other unusual peril, would unquestionably be acts which fall within the exception. But it is no sufficient excuse for work on the Lord’s day, that it is more convenient or profitable if then done than it would be to defer or omit it. Jones v Andover, 10 Allen, 18. And we think that the ruling at the trial in this case was on the whole right, and that taking the sea-weed was not a work of necessity within the meaning of the law.
If a vessel had been wrecked upon the beach, it would have been lawful to work on Sunday for the preservation of property which might be lost by delay. But if the fish in the bay or the birds on the shore happened to be uncommonly abundant on the Lord’s day, it is equally clear that it would furnish no ex cuse for fishing or shooting on that day. How it would be if s whale happened to be stranded on the shore, we need not determine. Whether a ease wholly exceptional, and involving a large amount of accessible value, would require any modification of the rule, is not now in question. The deposit of seaweed upon the shore by the waves, if not constant, is frequent. It is not property which has been reduced into possession, and afterward been exposed to loss or hazard. There was no certainty, or strong probability, that equally good opportunities of gathering it would not often recur, on other days. The collecting of it on the beach as it is found there from time tó time is one of the ordinary branches of agricultural labor. We therefore think that the work of the defendants was not a work of necessity, and that the jury were rightly instructed.

Exceptions overruled,